DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “after skipping the refresh operation for a second register in the access information storage circuit” in claim 14, lines 1-2 is confusing since there is no “skipping the refresh operation for a second register in the access information storage circuit” recited in claim 12. Claim 12 only recites “skipping a refresh operation for the first row based on the flag information corresponding to the first row having the first value.”.   
The phrase “for the first in a second refresh period” in claim 20 is unclear to indicate what the first is.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2009/0161467, hereinafter “Lin”)
Regarding claims 1, 12 and 13: Lin discloses a memory device and a method comprising:
a memory cell array comprising N rows, wherein N is an integer greater than or equal to 2 (Fig. 4, 440);
a refresh controller (Fig. 5, 550) configured to control a refresh operation for the N rows of the memory cell array based on a refresh command ARS or RRS); and
an access information storage circuit comprising a plurality of registers (paragraph [004], lines 12-13) configured to store flag information corresponding to each of the N rows (paragraph [0048], lines 1-2) wherein a first value indicates rows that have been accessed (a stored value (bit value)), and a second value (another bit value) indicates rows that have not been accessed (paragraph [0048], lines 3-6),
wherein the refresh controller is further configured to, at a refresh timing for a first row of the N rows: 
based on the flag information corresponding to the first row having the first value, control the refresh operation for the first row to be skipped (paragraph [0043], lines 8-11), and 
based on the flag information corresponding to the first row having the second
value, control the refresh operation for the first row to be performed ((any row has not been accessed, paragraph [0078], lines 13-16).
Regarding claim 2: Lin discloses the memory device of claim 1, further comprising a control logic (405) configured to:
control access to the memory cell array based on a command (TAC signal) and an address (ARA) received from a host; and
identify a row to which access is performed (access operation, paragraph [0036], lines 1-6) based on the address received from the host, and set the flag information corresponding to the identified row as the first value (paragraph [0043], lines 8-11).
Regarding claim 6: Lin discloses the memory device of claim 1, wherein the refresh controller is further configured to, after the refresh operation for the first row is skipped based on the flag information (the row has been accessed and no refresh operations are required, paragraph [0043], lines 8-11) corresponding to the first row having the first value, reset the flag information corresponding to the first row to the second value (paragraph [0049], lines 9-10 and paragraph [0054], lines 4-7).
Regarding claim 7: Lin discloses the memory device of claim 1, wherein the refresh controller is further configured to:
in a first refresh period, based on the flag information corresponding to at least two rows among the N rows having the first value, control the refresh operation of the at least two rows to be skipped in the first refresh period (paragraph [0045], lines 6-7); and
reset the flag information of the plurality of registers of the access information storage circuit to the second value at an end of the first refresh period (paragraph [0049], lines 8-10).
Regarding claim 15: Lin discloses the operating method of claim 12, further comprising performing the refresh operation on a second row different from the first row at the refresh timing for the first row according to an operation mode set in the memory device (paragraph [0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Atishay et al. (US 11,195,568, hereinafter “Atishay”).
The only difference between claims 8 and 16 and Lin is that Lin does not disclose that the memory device is configured to transmit skip information indicating that the refresh operation for one or more rows among the N rows has been skipped to a host through at least one terminal. However, Atishay discloses the refresh controller 208 issues the refresh skip command as the acknowledgement for completion of the refresh operation (column 24, lines 7-12). It would have been obvious to one of ordinary skill in the art to use a refresh skip command as skip information to indicate that the refresh operation for one or more rows has been skipped to a host through at least one terminal.  
Regarding claim 9: Atishay discloses the memory device of claim 8, wherein the memory device is further configured to receive any one or any combination of a first parameter (cell retention time) and a second parameter related to the refresh operation from the host, and
wherein the refresh controller (124) is further configured to control a reception interval (tREFI) of the refresh command based on the first parameter (column 7, lines 23-25).
Regarding claim 10: Atishay discloses the memory device of claim 9, wherein the refresh controller is further configured to control a time to perform the refresh operation in response to one refresh command received from the host based on the second parameter (column 2, lines 23-31, by reading at least one row condition cell and at least one supplemental cell).
Regarding claim 17: Atishay discloses the operating method of claim 16, further comprising:
receiving the refresh command from the host every first time interval based on a first parameter indicating the first time interval in a first refresh period (see the rejection of claim 9); and
receiving the refresh command from the host every second time interval different from the first time interval based on the first parameter indicating the second time interval in a second refresh period (see the rejection of claim 10).

Allowable Subject Matter
Claims 18 and 19 are allowed.
Claims 3-5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein the control logic is further configured to control a mode setter to set an operation mode related to the refresh operation, and wherein the refresh controller is further configured to: based on the operation mode being a refresh skip mode and the first row having been previously accessed in a first refresh period, control the refresh operation of the first row to be skipped at the refresh timing for the first row in the first refresh period, and based on the operation mode being a refresh performing mode, control the refresh operation of the first row to be performed at the refresh timing for the first row in the first refresh period regardless of whether the first row has been accessed in the first refresh period.” in combination with the other limitations thereof as is recited in the claim. Claims 4 and 5 depend on claim 3.
Regarding claim 11: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein the memory device is further configured to operation in M refresh modes, wherein M is an integer greater than or equal to 2, and wherein a maximum of M-1 refresh operations are skipped in each of the N rows in a first refresh period based on the memory device operating in an Mth refresh mode from among the M refresh modes.” in combination with the other limitations thereof as is recited in the claim.
Regarding claim 18: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “refreshing the first row at a refresh timing for the first row based on a first refresh command received from the first host device; accessing the first row based on a second access request from a second host device in a second refresh period; storing flag information of a first value in a first register corresponding to the first row in an access information storage circuit comprising a plurality of registers; and skipping a refresh operation for the first row at the refresh timing for the first row based on a second refresh command received from the second host device.” in combination with the other limitations thereof as is recited in the claim. Claim 19 depends on claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827